Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 1 of 11




                    Exhibit 2




                                     Exhibit 2
        Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 2 of 11




                      PI-IILLIPS
                                        CONSIGNMENT AGREEMENT

     Consignor: JN Contemporary Art, LLC                         Contract Number: 04NYD752
     Consignor Address:
     980 Madison Avenue, 3rd Floor                               Department: 20 th Century & Contemporary Art -
     New York, NY 10075                                          NY
     United States
                                                                 Sale No.: NY010320
     Client Number: 879130
     Contract Date: 27 June 2019                                 Sale Date:_ May 2020

  The information set forth in these boxes is for ease of reference only. You agree to be bound by the terms and conditions
  set forth in the body of this Agreement.

  SELLER'S COMMISSION                                          PHOTOGRAPHY
  20% of the Hammer Price above the Guaranteed Minimum         Illustration charges waived.

  LOSS OR DAMAGE TO PROPERTY                                   MATTING AND FRAMING
  Phillips to absorb.                                          Phillips to absorb.

  SHIPPING                                                     INSTALLATl ON CHARGES
  Phillips will arrange at our expense to secure, insure and   Phillips to absorb.
  transport property to our custody and control.

  IMPORT DUTIES AND CUSTOMS FEES                               WITHDRAWAL
  Phillips to pay as applicable.                               No withdrawal by Consignor

  UNSOLD PROPERTY
  Unsold charge waived.


  SPECIAL TERMS
  Guaranteed Minimum: USO $5,000,000 (five million United States dollars), subject to the terms and conditions of this
  Agreement: see Paragraphs 11 and 2.


Thank you for consigning your property to us. As used herein, "Phillips," "we," "us" and "our" mean Phillips
Auctioneers LLC and its affiliated companies, and "Consignor," "you" and "your" and mean JN Contemporary
Art, LLC. The terms and conditions of the consignment are as follows:

1. CONSIGNMENT

You hereby consign to us the property listed on the attached Property Schedule (the "Property") (each item of
Property may sometimes be referred to in this Agreement as a "Lot") which we, as your exclusive agent, will
offer for sale at public auction, unless otherwise agreed, subject to the provisions set forth below, the
Conditions of Sale printed or referred to in the auction catalogue and published at www.phillips.com and any
additional notices or terms printed in the auction catalogue and published at www.phillips.com or announced
by the auctioneer.

2. COMMISSION

For our services, we will receive and retain from the proceeds of the sale of the Property (a) a commission from
you in the amount equal to twenty percent (20%) of the amount by which the final bid price on the Property (the
"Hammer Price") exceeds the Guaranteed Minimum (as such term is defined in Paragraph 11(a) below): and
(b) a commission from the buyer of each Lot sold, which shall be calculated as a percentage of the Hammer
Price, as set forth in the Conditions of Sale printed or referred to in the auction catalogue and published at
www.phillips.com (the "Buyer's Premium").




           450 PARK AVENUE NEW YORK, NY 10022 tel+ 1 212940 1292 fax+ 1 212940 1378 www.phillips.com
                                      Auction License - 2013224
                                                                              ;:            N
                                                                                   Consignor {lnit,als)
                                                                                                                   IJJ
                                                                                                           Phillips {Initials)
       Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 3 of 11




3. LOSS OR DAMAGE TO PROPERTY

(a) Phillips will be responsible to you for any loss or damage to the Property in accordance with the liability
limitations set forth in this Paragraph from the time the Property is delivered to us or to shippers acting under
our instructions until the Property ceases to be in our custody and control. For purposes of this Agreement,
Phillips will be deemed to have custody and control of the Property until it is released to the buyer if sold, or
upon payment to you of the Guaranteed Minimum, whichever is the earlier.

(b) The maximum amount of our liability to you resulting from loss or damage to any Lot shall not exceed an
amount equal to the greater of: (i) the Guaranteed Minimum: or (ii) the Hammer Price from and after the auction
and in any event shall be net of any commissions or expenses payable by you pursuant to this Agreement, the
Buyer's Premium or applicable VAT. Neither Phillips nor our insurers shall be responsible for loss or damage
resulting from causes customarily excluded by insurers, such as ( 1) inherent defects in the Property; (2)
humidity or change of weather or other atmospheric conditions not within our control; (3) expected wear and
tear; (4) damage caused by war, terrorism or radioactive contamination; (5) damage occurring while a Lot is in
the care or custody of shipping and packing agents retained by you (even if recommended by Phillips) and (6)
damage occurring while a Lot is in the care or custody of a restorer if you consent in writing to such custody.

(c) In the event of loss or damage to any Lot prior to the auction of ten percent (10%) or more of the limit of
liability set forth above (as determined by a mutually agreed third-party appraiser), then the Guaranteed
Minimum shall be null and void and you, in your sole discretion, may decide whether to withdraw the Lot or to
include such Property in the next appropriate auction after restoration has been completed with mutually agreed
revised pre-sale estimates and terms of sale.

4. SHIPPING, IMPORT DUTIES AND CUSTOMS FEES

Unless you instruct us otherwise, we will arrange, at our cost and expense, shipment of the Property from you
to us. We will also pay all applicable customs duties and customs user fees on the Property.

5. OTHER SALE-RE LA TED EXPENSES

We agree to pay for all other expenses relating to the auction, including, but not limited to, (a) catalogue
illustration, (b) catalogue production and mailing and (c) special advertising and marketing efforts to promote
the sale of the Property.

6. PRE-SALE ACTIVITIES

(a) The Property shall be offered for sale in New York in our major spring 2020 evening auction of 20th Century
& Contemporary Art currently scheduled for May 2020. Subject to the foregoing, we have the sole right in our
reasonable discretion, and as we deem appropriate: (i) to select, change or reschedule the place, date and time
for the auction but any change to a later date than May 2020 would be subject to your prior written consent ; (ii)
to market and promote the sale of the Property and the auction; (iii) to describe, illustrate and present the
Property in the catalogue, on our website, in other marketing materials, and in any condition report; (iv) to use
sale-related marketing materials before, during and after the auction without payment to you for doing so; (v)
to set and revise the estimates of the Property at any time, it being understood that any such change shall not
affect Phillips's obligation to make payment to you of the Guaranteed Minimum in accordance with Paragraph
1 1(a) below; (vi) to arrange the lot order of the Property within the auction; (vii) to rely on any expert we have
consulted or upon the results of any physically non-invasive tests or analyses to verify the authenticity,
attribution or quality of the Property whether before or after the auction; (viii) to include in any marketing
materials the description of the owner of the Property as agreed with you and any other information provided
to or discovered by us in connection with the Property and (ix) to grant extended payment terms of up to 90 days
after the date of the auction to prospective buyers of the Property.

(b) Phillips shall have the right to photograph, illustrate or otherwise produce images of the Property. Phillips
shall retain the exclusive copyright to all catalogue and other illustrations and descriptions of the Property
created by us and shall have the right to use such illustrations and Property descriptions in whatever way we
deem appropriate, both before and after the sale.

(c) We make no representations or warranties to you with respect to the Property, its authenticity, attribution,
condition or otherwise.


                                                        2
           450 PARK AVENUE NEW YORK, NY 10022tel+ 1 212940 1292 fax+ 1 212940 1378www.phillips.com
                                      Auction License - 2013224
                                                                             �           N
                                                                               Consignor {Initials)
                                                                                                          Qh
                                                                                                      Phillips (Initials)
       Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 4 of 11




7. RESERVES AND ESTIMATES

(a) The estimates and the reserve, which is the confidential minimum price below which the Property may not
be sold (the "Reserve"), shall be set in our sole discretion; provided, however, that nothing set forth in this
Paragraph 7(a) shall affect Phillips's obligation to make payment to you of the Guaranteed Minimum in
accordance with Paragraph 11(a) below.

(b) We make no representations or warranties to you about the actual price at which a Lot will sell and you agree
not to rely on pre-sale estimates as a prediction or guarantee of the value of a Lot or the price at which it will be
sold.

8. REPRESENTATIONS AND WARRANTIES

(a) You represent and warrant to us and to any buyer of the Property, now and at the time of the sale, that: (i)
you are the sole and absolute owner of the Property or, if you are acting as an agent or fiduciary, that your
principal is the sole and absolute owner of the Property; (ii) you have the right and authority to consign the
Property to us for sale and to sell it in accordance with the terms of this Agreement; (iii) the Property is now,
and at the time of the auction will be, free and clear of all liens, charges, mortgages, third party rights,
encumbrances and claims of others; (iv) there is not now, and until the completion of the sale by Phillips there
will not be, any restriction on your right to consign the Property for sale or on our right to sell the Property; (v)
good and marketable title and right to possession will pass to a buyer upon sale free and clear of any liens,
charges, mortgages, third party rights, encumbrances and claims of others; (vi) you have no reason to believe
that the Property is counterfeit or not as described on the Property Schedule; (vii) you have furnished us with
all of the information and documents in your possession or control concerning the Property, including
information about its condition, provenance and authenticity and any alterations, repairs or restoration thereto
and all such information is accurate to the best of your knowledge; (viii) if the Property has been imported into
the United States, to the best of your knowledge, the Property has been lawfully so imported and has been
lawfully and permanently exported as required by the laws of any country (including any laws or regulations
applicable in the European Union) in which it was located; (ix) any required declarations upon the export and
import of the Property have been completed fully and accurately and any duties and taxes on the export and
import of the Property have been paid unless otherwise noted; (x) to the best of your knowledge, there is no
restriction on our right to photograph, illustrate, describe or exhibit the Property or to use photographs or other
materials provided to us by you; (xi) you have told us about and will continue to tell us about all facts and matters
of which you are aware which might affect the sale or value of the Property or the terms upon which we will offer
the Property, including whether you have tried to sell the Property within the last three (3) years; and (xii) you
will pay any and all applicable taxes and duties that may be due from you in connection with the sale of the
Property.

(b) You further represent and warrant to us that the address and contact information for you set forth on the
first page of this Agreement is complete and accurate. We reserve the right to request that you furnish us with
government-issued identification and proof of address.

(c) You agree that the foregoing representations and warranties are for the benefit of Phillips and the buyer of
the Property from Phillips and that such representations and warranties shall survive the completion of the
transactions contemplated by this Agreement. You further agree to notify us promptly in writing of any events
or circumstances to your knowledge that may cause such representations and warranties to be inaccurate or
breached in any way.

9. CONDUCT OF THE SALE

(a) We have absolute discretion in all aspects of the conduct of any auction, including, but not limited to, the
time, manner and place of exhibition and auction of the Property and the rules and procedures relating to
bidding and sale.

(b) The auction of the Property shall be conducted in accordance with Phillips' Conditions of Sale and
Authorship Warranty printed or referred to in the auction catalogue and published at www.phillips.com. In the
event of any conflict between the Conditions of Sale and Authorship Warranty, on the one hand, and this
Agreement, on the other hand, the Conditions of Sale and Authorship Warranty will prevail in respect of your
relationship with the buyer of any Property, but this Agreement will prevail in respect of your relationship with
Phillips.

(c) All bids to protect the Reserve will be made by us as your agent. Neither you, nor anyone whom we determine
in our sole discretion may be acting on your behalf, may bid on the Property. If you or your agent is nonetheless

                                                         3
           450 PARK AVENUE NEW YORK, NY 10022tel+ 1 212940 1292 fax+ 1 212940 1378www.phillips.com
                                      Auction License - 2013224                   ,;,
                                                                                    �'f\ J
                                                                                    -;,                     (,LJ\
                                                                                                            <,•    -�




                                                                                 Consignor (Initials)   Phillips (Initials)
          Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 5 of 11



a successful bidder for any Lot, the obligation to make payment of the Guaranteed Minimum shall be null and
void and you: (i) shall immediately pay us the Buyer's Premium and the commission payable pursuant to
Paragraph 2(a) above; and (ii) may not avail yourself of any rights afforded to a buyer in the Conditions of Sale
or Authorship Warranty applicable to the auction or by law.

(d) If a Lot is not sold, we will announce that it has been "passed," "withdrawn," "returned to owner" or "bought­
in."

(e) Employees of Phillips, including the auctioneer, may bid at the auction by placing absentee bids so long as
they do not know the Reserve and otherwise comply with our employee bidding procedures.

10. WITHDRAWAL

(a) We may withdraw the Lot at any time before sale if in our sole judgment after consultation with you: (i) there
is doubt as to its authenticity, authorship or attribution; (ii) there is doubt as to your title or authority to place it
for sale; (iii) any representation or warranty that you have made to us pursuant to Paragraph 8 is materially
inaccurate or we reasonably doubt its accuracy; (iv) you have breached, or indicated that you intend to breach,
any provision of this Agreement in any material respect; (v) the Lot is damaged to the extent that it is not in the
condition in which it was when we agreed to sell it; or (vi) other just cause exists. In the event that we withdraw
the Property from sale pursuant to this Paragraph 10 (a), our obligation to make payment of the Guaranteed
Minimum shall be null and void and there will be no withdrawal fee or costs payable by you.

(b) You may not withdraw the Property from sale after the date of this Agreement for any reason.

11. GUARANTEE OF MINIMUM PRICE

(a) Subject to: (i) confirmation by Phillips following physical inspection of the Property that it is in excellent
condition; and (ii) any applicable withdrawal or termination provision set forth under this Agreement, Phillips
guarantees that you shall receive at least USO $5,000,000 (five million United States dollars), with respect to the
sale of the Property (the "Guaranteed Minimum").

12. SETTLEMENT

In this Agreement, the following terms have the following meanings:

       "Guaranteed Minimum" means an amount equal to USO $5,000,000 (five million United States dollars).

       "Net Sale Proceeds" has the meaning given to it in Paragraphs 12 (a) or (b) as applicable;

       "Overage" means the amount by which the Hammer Price of the Property exceeds the Guaranteed
        Minimum;

       "Seller's Overage Portion" means the Overage less the commission payable by you pursuant to
        Paragraph 2(a) above;

       "Settlement Date" means such date as is ninety-five (95) calendar days after the Auction and if this day is
        not a working day, then the next following working day.

(a) If the Property is unsold in the Auction or is sold in the Auction for a Hammer Price which is less than the
    Guaranteed Minimum, Phillips will pay you the Guaranteed Minimum, less (if applicable) any sale-related
    expenses or amounts payable by you to Phillips or one of our affiliated companies, whether related to the
    sale of the Property or otherwise. The resulting amount will be considered the Net Sale Proceeds for the
    purposes of this Agreement.

{b) If the Property is sold in the Auction and the Hammer Price of the Property exceeds the Guaranteed
    Minimum, Phillips will pay you an amount equal to the Hammer Price less the commission payable by you
    pursuant to Paragraph 2(a) above, and less (if applicable) any sale-related expenses or amounts payable
    by you to Phillips or one of our affiliated companies, whether related to the sale of the Property or otherwise.
    The resulting amount will be considered the Net Sale Proceeds for the purposes of this Agreement.

(c)    Phillips will pay you the Net Sale Proceeds thirty-five (35) days after the date of the Auction if we have
       received payment from the buyer of the purchase price in full and cleared funds by this date or if we have
       not, within five (5) business days of us receiving full and cleared payment from the buyer. If by the
                                                           4


                                                                                        :s. �
              450 PARK AVENUE NEW YORK, NY 10022 tel+ 1212940 1292 fax+ 1212 940 1378 w   -phillips.com

                                                                                                                Q..h
                                                                                       :r
                                         Auction License -2013224

                                                                                   Consignor (Initials)    Phillips (Initials)
        Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 6 of 11




     Settlement Date you have not received the Guaranteed Minimum in full, provided the sale has not been
     cancelled for any reason, we will send you the difference between the Guaranteed Minimum and the and
     the amounts paid to you (if any).

(d) Provided Phillips has received and collected payment from the buyer of the Overage and Buyer's Premium
    in full and cleared funds, Phillips will on the Settlement Date as part of the Net Sale Proceeds referred to
    in Paragraph 12 (b), pay you the Seller's Overage Portion or if we have not received payment from the buyer
    by this date, we will pay you the Seller's Overage Portion within five (5) business days of us receiving
    payment of the purchase price from the buyer in full and cleared funds.

(e) Phillips will not pay you Net Sale Proceeds if we have received prior to the Settlement Date notice of the
    buyer's intention to rescind the sale due to a bona fide claim relating to the warranty of authenticity or title.

(f) Unless otherwise agreed in writing at least three (3) business days prior to the date of the auction, payment
    of Net Sale Proceeds will be made to you in the currency of the country in which the auction is held ("Local
    Currency") and in accordance with the Payment Instructions attached to this Agreement.

(g) If you instruct us to pay you the Net Sale Proceeds in a currency which is different to the Local Currency
    ('Non-Local Currency'):

    (i) The Guaranteed Minimum portion of the Net Sale Proceeds will be calculated using the Local Currency
     to Non-Local Currency exchange rate quoted to us by our treasury department on the date on which we
     make payment to you of the Guaranteed Minimum; and

    (ii) The Seller's Overage Portion of Net Sale Proceeds (if applicable) will be calculated using the Local
     Currency to Non-Local Currency exchange rate quoted to us by our treasury department on the date on
     which we make payment to you of the Seller's Overage Portion.

For the avoidance of doubt, the exchange rates quoted to us by our treasury department will be binding and
final.

(h) We may, in our sole discretion, elect to have a third party underwrite the Guaranteed Minimum amount set
forth in Paragraph 11 (a) above and may also offer, in our reasonable discretion, extended payment terms of up
to ninety (90) days to prospective purchasers; provided, however, that nothing set forth in this subparagraph
will affect our obligation to make payment to you of the Guaranteed Minimum.

(i) In the event that the Hammer Price of the Property exceeds the Guaranteed Minimum, we have no obligation
to enforce payment by the buyer of the Overage and we do not guarantee that payment of the Overage will be
received from the buyer. In the event that the buyer defaults (Gh, the buyer has failed to make payment of the
purchase price by the date that is ninety (90) calendar days following the auction) we will notify you and will
agree with you whether: (i) to cancel the sale, allow you to retain any installment payments as liquidated
damages and return the Property to you; (ii) to sue the defaulting buyer to enforce payment; or (iii) to
consummate the sale of the Property at the Guaranteed Minimum. In the event that we wish to consummate the
sale at the Guaranteed Minimum and you do not agree, you may in your sole discretion elect to declare the
Guaranteed Minimum null and void, in which case we will return the Property to you upon repayment to us of
any amount that we have already paid to you with regard to the sale of the Property. Otherwise, in such
circumstance, the sale shall be consummated at the Guaranteed Minimum and neither we nor the defaulting
buyer will have any further liability to you in respect of the Guaranteed Minimum or the Property.
Notwithstanding the foregoing, if we subsequently collect any Overage from the defaulting buyer, we will pay
you that Overage less the commission payable by you pursuant to Paragraph 2 (a) above. In the event we sue
the defaulting buyer and collect interest on the late payment, we will retain for our own account only such
portion of the interest as relates to the Buyer's Premium and the commission referred to in Paragraph 2(a)
above plus the out-of-pocket fees incurred by us in enforcing payment.

(j) Title to the Property shall pass to Phillips or the buyer, as the case may be, upon the earlier to occur of (i)
Phillips' receipt of the Purchase Price for the Property from the buyer in full and cleared funds or (ii) payment
to you of the Guaranteed Minimum. Thereupon, we or the buyer, as the case may be, will have the benefit of all
of your representations, warranties and indemnities set forth in this Agreement.

(k) We may, without notice to you, rescind a sale where we reasonably consider that the buyer has a valid claim
under our Authorship Warranty or we reasonably believe that: (i) there is a material breach of your
representations and warranties set forth in this Agreement; or (ii) there is merit to a third party adverse claim in
connection with the Property. Within ten (10) days of receipt of our notice of rescission of the sale, you will
return to us the Net Sale Proceeds paid to you in connection with the rescinded sale. Following receipt of the
                                                         5
           450 PARK AVENUE NEW YORK, NY 10022tel+ 1 212940 1292 fax+ 1 212940 1378www.phillips.com
                                      Auction License - 2013224

                                                                                Consignor (Initials)    Phillips (Initials}
           Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 7 of 11



    Net Sale Proceeds in cleared funds, we shall return the rescinded Lot within two business days to you unless
    doing so would expose us to any legal liability. We shall remain entitled to the Net Sale Proceeds if for any other
    reason beyond our reasonable control we are unable to return the Property to you.

    12. TERMINATION

    (a) In the event that the auction is postponed for circumstances beyond our or your reasonable control,
    including, without limitation, as a result of natural disaster, fire, flood, general strike, war, armed conflict,
    terrorist attack or nuclear or chemical contamination, we may terminate this Agreement with immediate effect.
    In such event, our obligation to make payment of the Guaranteed Minimum shall be null and void and we shall
    have no oth           y to you.

    (                      e this Agreement prior to the-auction wijJ-1 mmediate effect, in which ca e--we
�
                               pa_p:r-r� of the �uara�teed Mini ,'IJrn and shall ha�rr6-other l'a15ility
                             i1-tnere is a d�preciation of 10y or more in t      ef'exchange the
                               currencies.,s  , ince the dat of this Agr
                              change rate publisheg,,-t'.iy our ban
                     1 atio            ices for sec iities >
                                                                traded
                 ing t�-            n; or (iv)'{)l,,i,tnin three (3)                                                    . s
             the PS9-13erty (A) the ag_g,re'gate Hammer Pr                                                            %) of
          gregate vtow estimate of he property ofter                 f                                             at such
    auction wa<iess than sixJy ercent (60%).
                                              t
    13. INDEMNIFICATION

    You agree to defend, indemnify and hold harmless each of Phillips and the buyer of any Lot from and against
    any and all claims, actions, liabilities, losses, damages and expenses of any kind (including reasonable legal
    fees) relating to any breach or alleged breach (whether alleged by us or a third party) of any of your obligations,
    representations or warranties set forth in this Agreement. Your indemnification obligation hereunder shall
    survive the completion of the transactions contemplated by this Agreement.

    14. LIMITATIONS ON OUR LIABILITY

    (a) Our description of the Property is partly dependent upon the information provided by you and experts we
    may consult, the amount of research and any examination or testing we may reasonably and practically carry
    out prior to an auction, and the generally accepted opinion of experts available at the time of cataloguing the
    Property. We shall exercise reasonable care when preparing catalogue descriptions and condition reports in a
    manner consistent with our role as auctioneers of a large number of lots and subject to the risks inherent to
    describing unique works of art and collectible items. Subject to the foregoing and to subparagraph (d) below,
    you agree that Phillips shall not be liable for: (i) any errors or omissions in any oral or written information
    provided to you; (ii) any acts or omissions in connection with the preparation for or conduct of auctions or for
    any other matter relating to the sale of any Property; (iii) failure to sell the Property at all, at the Reserve, or
    within the pre-sale estimates; (iv) acts or omissions of any restorers, experts, warehousemen, contractors or
    other shipping agents whether or not retained by us on your behalf, except as otherwise specifically stated in
    this Agreement, arising out of our willful misconduct, or for liability which the law does not permit us to
    disclaim.

    (b) Without in any way diminishing the limitations on our liability set forth in this Paragraph and subject to
    subparagraph (d) below, you agree that in no event shall our liability to you from any cause whatsoever exceed
    the greater of the: (i) Guaranteed Minimum; or (ii) the Hammer Price, for any Lot.

    (c) Subject to subparagraph (d) below, we shall not be liable to you for any loss of profits, loss of business,
    loss of anticipated savings or for any special, indirect, incidental or consequential costs, damages, charges, or
    expenses, to the fullest extent permitted by the law.

    (d) No provision in this Agreement shall be deemed to exclude or limit our liability to you in respect of: (i) any
    fraud or fraudulent misrepresentation made by us; or (ii) personal injury caused by our negligent acts or
    omissions.




                                                             6

                                                                                        5N                      �
               450 PARK AVENUE NEW YORK, NY 10022 tel+ 1 212 940 1292 fax+ 1 212940 1378 w w w.phillips.co111
                                          Auction License-2013224

                                                                                    Consignor (Initials)   Phillips (Initials)
        Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 8 of 11




15. PRIV ACY

(a) You acknowledge and und erstand that we may process your personal d ata (including potentially special
category d ata) in accord ance with our privacy policy as published at www.phillips.com or available by emailing
d ataprotectio n@p hi 1 1 ips.com.

(b) Our privacy policy sets out: (i) the types of personal d ata we will or may collect and process; (ii) the purposes
for which we will or may process your personal d ata (including for example the provision of auction, private sale
and related services; the performance and enforcement of these terms and cond itions; the carrying out of
id entity and credit checks; keeping you informed about upcoming auctions, exhibitions and special events; and
generally where reasonably necessary in the management and operation of our business); (iii) the lawful bases
on which we rely in und ertaking our processing of your personal d ata; (iv) your rights in respect of our
processing of your personal d ata; and (v) various other information as required by applicable laws.

16. SALES, SERVICES, OR CONSIGNMENT TAX

If any sales, services or consignment tax is payable, it is payable in accord ance with applicable law. All fees,
expenses, commissions and charges set out in this Agreement are quoted exclusive of any such tax. Where
any such tax is chargeable we will either make the appropriate deductions before remitting Net Sale Proceeds
to you or invoice you. Phillips shall absorb the cost of any applicable consignment tax.

1 7 . MISCE L L A NEO U S PROVISION S

(a) This Agreement (includ ing the Property Schedule and Payment Instructions) constitutes the entire
agreement between you and Phillips with respect to the transactions contemplated herein and supersed es all
prior and contemporaneous written, oral or implied und erstandings, representations and agreements between
you and Phillips relating to the subject matter of this Agreement.

(b) No term of this Agreement shall be amended, supplemented or waived unless each of us has agreed to do
so in writing.

(c) This Agreement shall be binding upon you and us and our and your legal representatives and permitted
successors and assigns. Neither you nor Phillips may assign this Agreement without the prior written consent
of the other party, except that Phillips may assign this Agreement to any of our affiliated companies without
your prior consent.

(d) Notices to Phillips must be in writing and a d d ressed to the department in charge of the sale, quoting the
Contract Number on the first page of this Agreement. Phillips shall send notices to you at the a d d ress listed
on the first page of this Agreement, unless after the d ate of this Agreement you have notified the department
in charge of the sale in writing of a d ifferent a d d ress, in which case we will a d d ress any notices to you at that
a d d ress. Notices shall be deemed to have been given five (5) calend ar d ays after mailing to the a d d ress referred
to above or within one (1) business d ay of d elivery by hand, email, or facsimile.

(e) If you are acting as an agent or fiduciary for a d isclosed or und isclosed principal or beneficiary, your
representations, warranties and ind emnities shall be binding on both you and your principal or beneficiary, as
the case may be, jointly and severally.

(f) Phillips reserves the right to pay from our compensation hereund er an introductory commission to one or
more third parties who assist us in the consignment and sale of the Property, who shall be id entified und er
separate cover.

(g) This Agreement shall be governed by the laws of the State of New York, without giving effect to New York's
choice of law provisions (other than New York General Obligations Law § 5-1401). If there is a dispute
concerning the Property or this Agreement, you consent to the exclusive jurisd iction of, and waive any
jurisdictional objections to: (i) the state courts of the State of New York located in New York County; and (ii)
the United States District Court for the Southern District of New York. You also agree to waive your right to
receive legal papers and legal process by personal service and instea d agree that we may serve such papers
and process by Certified Mail, Return Receipt Requested or through delivery by a recognized d elivery service
such as Federal Express in accord ance with the notice provision set forth above.

(h).This Agreement may be executed in counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. This Agreement shall be valid and binding only when
executed by both parties.
                                                           7
            450 PARK AVENUE NEW YORK, NY 10022tel+ 1 212940 1292 fax+ 1 212940 1378www philli
                                                                                       .      ps.com
                                       Auction License - 2013224
                                                                                     SN
                                                                                  Consignor (Initials)
                                                                                                           ok:
                                                                                                          Phillips (Initials)
          Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 9 of 11



P H I LLI PS A U CTION EERS, LLC



  By: _     9-_     � --
   A m a n d a L o I ac o n o
   H e a d o f 20th C e nt u ry & C o nte m p o ra ry A rt Eve n i n g S a l e , Afte r n o o n Sess i o n , N ew York


BY S I G N I N G B E LOW, YO U C E RT I FY T H AT YO U H AV E R E A D , U N D E RSTOO D A N D AG R E E TO
T H E T E R M S A N D C O N D I T I O N S O F T H I S AG R E E M E N T


J N C o nte m p o ra ry A rt, L L C




J oe N a h m a d
J N C o nte m p o ra ry A rt, L L C
980 M a d i s o n Aven u e , 3rd F l o o r
N ew Y o r k , N Y 1 0075
U n ited States

* We m u st re c e i v e you r o r i g i n a l s i g n at u re.




                                                                  8
               450 PARK AVENU E NEW YORK, NY 10022tel+ 1 212940 1292 fax+ 1 212940 1378www p
                                                                                           . hill ps.com
                                                                                                  i
                                           Auct o
                                                i n License - 2013224

                                                                                           Consignor (Initials)      Phillips (Initials)
       Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 10 of 11




                                                     P RO P E RTY S C H E D U L E

                                                Esti m ates a n d Reserves i n U S D



  S a l e N u m b e r : NY01 0320           20th C e nt u ry & C o ntem p o ra ry A rt Even i n g S a l e                M ay 2020

O bj e ct               lot                                          Low                    High
N u m be r              Desc r i pt i o n                            Est i m ate            Est i m ate             Reserve

                                                                     To b e s et            To be set               T o b e set in t h e
1 3 1 894               R U D O L F ST I N G E L ,                   i n the                i n the                 d i s c ret i o n of
                                                                     d i s c ret i o n of   d i s c ret i o n o f
                        Untitled, 2009                               P h i l l i ps         P h i l l i ps          P h i l l i ps

                        (Ex S ot h e b y ' s s a l e :
                        M a rc h 7 , 20 1 8, L o t 1 9)
       Case 1:20-cv-04370-DLC Document 4-3 Filed 06/08/20 Page 11 of 11




                                            PAY M E N T I N S T R U CT I ON S


Consignor:      J N Conte m porary Art, LLC            Contract Number: 04N YD752
Consignor Address:
980 Mad ison Avenue , 3rd Floor
                                                       De partme nt: 20th Century & Contemporary A rt - N Y
N ew York, N Y 10075
U n ited States
                                                       Sale No. : N Y01 0320
Clie n t N umb e r : 879130

Contract Date : 27 Jun e 201 9                         Sale Date : _ May 2020

This letter a uthorizes funds to be transferred to the account details below (please note that we can only send
payment to our consignor/buyer of record). Net sale proceeds shall be paid by check (This only applies to sales in
New York) or bank transfer to the accou nt specified below and in the currency of the auction unless specified
otherwise at least three business days prior to the date of the sale.


                                                 C h ecks ( N Y Sales ON LY)

       Check Payable to:

       Check Send to Address:




                                                        W i re Transfers

       Beneficiary Bank N ame:

       Beneficiary Bank Address:




       Beneficiary Bank Post Code/Zip:

       Beneficiary Account Name:

       Beneficiary Bank Accou nt N umber:

  Beneficiary Account BIC/ SW I FT Code:
       Beneficiary Account Sort Code
       (ON LY U K BA N KS):
      Beneficiary Account IBAN N umber
       (O N LY FOR EU B A N KS):
      Beneficiary ABA N umber
       (ON LY FOR USA to USA B A N KS):

      Corresponding Bank Name:

      Corresponding Bank Address:

      Corresponding Bank Swift Code:
      Corresponding Bank ABA N umber
       (ON LY FOR USA to USA B A N KS):
       Special I nstr uctions:

       Reference:

  Signed ( M ust match the Consignment Agreement
  Signature):
